DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, and 9-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura (US 6026953) in view of Forman (US 4679693).
Nakamura discloses a flexible packaging structure having built-in opening/reclose and tamper- evidence features, comprising: an outer structure (2) adhesively joined in face-to-face relation to an inner structure (1), the outer structure comprising a first flexible material and the inner structure comprising a second flexible 
However, Forman discloses a similar resealable container wherein the tab (34+32) comprises a tamper-evidence feature that is initially in an untorn condition prior to initial creation of the opening, and whose untorn condition is apparent from a visual inspection of the outer structure (see Fig. 4), wherein the tamper-evidence feature comprises: at least one indentation extending into at least one side of the tab (51), 
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the tamper-evidence feature taught by Forman to the tab taught by Nakamura, in order to allow a user to determine if a package or its contents has been tampered with as taught by Forman (col. 1, ll. 41-50).
Nakamura as modified above discloses the tab is free from pressure-sensitive adhesive or lamination to the inner structure in at least the location of the at least one indentation (when viewed in combination; Nakamura col. 7, ll. 64 – col. 8, ll. 2); the indentation is shaped and sized such that a user may use a finger to access an underside of the tab via the indentation and pull the tab to tear through the tab (see Forman Fig. 4; functional/intended use limitation); the tab is configured to be torn through between the first and second ends of the tab (Forman Figs. 4, 5); the tab is configured to be torn through in the location of the at least one indentation (Forman Figs. 4, 5); two indentations (Forman 51, 52); the two indentations are located on opposite sides of the tab (Forman Figs. 4, 5); the inner structure includes a layer of heat-sealable material forming an inner surface of the flexible packaging structure (Nakamura col. 9, ll. 49-62); the inner structure includes a barrier layer providing a barrier against passage of at least one of moisture and oxygen (Nakamura col. 6, ll. 20); the barrier layer comprises a polymer film having a coating of vapor-deposited metal (product-by-process limitation, see MPEP 2113; aluminum foil meets scope); the outer structure comprises a layer of polyethylene terephthalate, and the inner structure 
Regarding claim 9, Nakamura as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the outer structure being coextensive with the inner structure.
It would have been an obvious matter of design choice to make the different portions of the inner and outer structures of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Regarding claim 14, Nakamura as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the metallized film comprises metallized oriented polypropylene, rather disclosing the polypropylene being ‘generic’ (not disclosed as either oriented or nonoriented).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the packaging with oriented polypropylene as the specific polypropylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
5.	Applicant’s arguments, see the response, filed 1/6/2022, with respect to the rejection(s) of all claim(s) under 35 USC 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of a reinterpretation of Forman.
Applicant argues that neither tab 32 nor 34 of Forman teaches the claimed indentation because the slit 51 of Forman does not extend into at least one side of the tab as claimed. This argument has been considered and is persuasive.
However, the rejection above has been amended to treat the combination of elements 32 and 34 of Forman as a single tab. The Forman disclosure clearly details that these two components are integrally connected of a single piece of material (torn through via tear lines 50) via section 46 and as such can be reasonably considered united as “a tab”. With such an interpretation, slits 51 and 52 extend into at least one side of the tab as claimed (see Forman Fig. 4).
Further, this resolves the issues applicant argues with respect to the dependent claims pointed out in the 1/6/2022 response, as the indentation "is shaped and sized such that a user may use a finger to access an underside of the tab via the indentation and pull the tab to tear through the tab” (via a user’s fingernail or finger tip); the tab is "configured to be torn through in the location of the at least one indentation" (at joint between 51/52 and 46); and "the two indentations are located on opposite sides of the tab” (51 and 52, see Forman Fig. 4).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 9, 2022